Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000074
                                                          09-APR-2014
                                                          12:17 PM




                           SCWC-12-0000074

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

           TERRY J. DAVIS, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-12-0000074; 1DTC-11-032838)

                         ORDER OF CORRECTION
                          (By: Pollack, J.)

             IT IS HEREBY ORDERED that the Opinion of the Court,

filed on February 26, 2014, is corrected as follows:

             1. On page 2, line 15:

             Delete “September 13, 2013” and insert “September 10,
             2013”

             The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

             DATED: Honolulu, Hawai#i, April 9, 2014.

                                      /s/ Richard W. Pollack

                                      Associate Justice